Case 1:19-cv-00686-PKC-RWL Document 236 Filed 09/29/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

we nnn ann nnn nnn nn nnn Xx

RED FORT CAPITAL, INC,

Plaintiff, 19 cv 686 (PKC) (RWL)

-against-
ORDER

GUARDHOUSE PRODUCTIONS LLC et al.,

Defendants,

—— oe awe cee

CASTEL, U.S.D.J.

On Tuesday, September 29, 2020, the Court held a hearing on pending matters
and motions in this case. Then-pending before the Court was defendant Surya lacono’s motion
to reconsider the Court’s August 13, 2019 Opinion and Order (the “August 13 Opinion”) insofar
as it denied her motion to dismiss the complaint against her for insufficient service of process,
pursuant to Rule 12(b)(5), Fed. R. Civ, P. As stated on the record, Jacono’s motion to reconsider
pursuant to Local Rule 6.3 is untimely. Jacono had 14 days from entry of the Court’s August 13
Opinion to move for reconsideration. Rule 6.3, Local Rules of the United States District Courts
for the Southern and Eastern Districts of New York. However, Iacono did not move for
reconsideration until September 9, 2019, well after the 14-day time period elapsed. (See Doc

143.) Therefore, her motion for reconsideration is denied as untimely.

SO ORDERED. ZL Zijifil

“~~ P. Revi Castel
United States District Judge
Dated: New York, New York
September 29, 2020

 
